DETAILED ACTION
This is a response to the Amendment to Application # 17/213,596 filed on April 8, 2022 in which claims 1-3, 5-7, 9, 10, 12, and 15-19 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on April 8, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which claims 1-8 and 15-20 under 35 U.S.C. § 112(b); claims 1, 7-9, 15, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1); and claims 2-6, 10-14, and 16-18 are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claim 12 recites the presence of a “quick application.” This term shall be interpreted as discussed in the present specification at ¶ 44. Specifically, the present specification defines this term to be any application that the user does not need to download or install.

Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 9 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request. 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 3, 15, and 17, these claims include the limitation “receiving, by the electronic device, a display parameter generated by a rendering engine in the server parsing a global configuration file corresponding to the page identifier of the native page carried in the rendering instruction,” or similar. (Emphasis added). This apparently grammar error creates two conflicting interpretations of this claim. First, these may be interpreted as two separate limitations: “receiving, by the electronic device, a display parameter generated by a rendering engine in the server; parsing a global configuration file corresponding to the page identifier of the native page carried in the rendering instruction.”
Second, these may be interpreted as the generation being performed by parsing: “receiving, by the electronic device, a display parameter generated by a rendering engine in the server by parsing a global configuration file corresponding to the page identifier of the native page carried in the rendering instruction.”
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Therefore, these claims are indefinite.
For purposes of examination, the examiner shall apply the second interpretation as this appears to be consistent with independent claim 9. 

Regarding claims 2-8 and 16-20, these claims depend from claim 1 or 15, respectively, and therefore, inherit the rejection of that claim above.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 15, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Franczyk et al., US Publication 2017/0031869 (hereinafter Franczyk), as cited on the Notice of References Cited dated October 4, 2021.

Regarding claim 1, Franczyk discloses a rendering method of a native page for an electronic device, comprising “receiving, by the electronic device, a display instruction of the native page” (Franczyk ¶¶ 15, 44) where the end user requests a web page (Franczyk ¶ 44) and that this page may be displayed in “native apps,” (Franczyk ¶ 15) making the resultant page a “native page.” Additionally, Franczyk discloses “generating, by the electronic device, a rendering instruction, wherein the rendering instruction carries a page identifier of the native page” (Franczyk ¶ 44) where the request includes a URL, which is a page identifier. Further, Franczyk discloses “sending, by the electronic device, the rendering instruction to a server” (Franczyk ¶¶ 15, 44, Fig. 1) where the page rendering engine 102 receives the request from the user (i.e., the instruction is sent to the page rendering engine, Franczyk ¶ 44) and indicating that the page rendering engine 102 is separate from a plurality of user devices, making it a server. (Franczyk ¶ 15 and Fig. 1). Moreover, Franczyk discloses “receiving, by the electronic device, a display parameter generated by a rendering engine in the server [by] parsing a global configuration file corresponding to the page identifier of the native page carried in the rendering instruction” (Franczyk ¶¶ 15, 45, 50, Fig. 3) determine a content resolver based on the URL (i.e., the page identifier, Franczyk ¶ 45) by “parsing” the data store (i.e., a global configuration file)1 containing the content resolvers (Franczyk ¶ 45 and Fig. 3, Element 305), which is used to create a rendering of the webpage. (Franczyk ¶ 50). This rendering sent to the end user device, meaning it is received by those devices. (Franczyk ¶ 15). Likewise, Franczyk discloses “obtaining, by the electronic device, the native page by rendering the display parameter” (Franczyk ¶ 15) by displaying the page rendering, which requires obtaining it. Franczyk discloses “generating, by the electronic device, a number of controls arranged in a layout by executing the display parameter” (Franczyk ¶¶ 18, 42) by generating a page containing content (Franczyk ¶ 42) and indicating that the content includes links (i.e., a control, Franczyk ¶ 18). The examiner notes that even if there is a single link, that is a “number” of links, where the number is one, within the broadest reasonable interpretation of the term. Finally, Franczyk discloses “combining, by the electronic device, the number of controls arranged in the layout to form and display the native page” (Franczyk ¶ 15) by displaying the page rendering. 

Regarding claim 9, Franczyk discloses a rendering method of a native page for a server, comprising “receiving, by the server, a rendering instruction from an electronic device, wherein the rendering instruction carries a page identifier of the native page (Franczyk ¶¶ 15, 44) where the end user requests a web page (Franczyk ¶ 44), which is a request to render the web page, and that this page may be displayed in “native apps,” (Franczyk ¶ 15) making the resultant page a “native page.” The request includes a URL, which is a page identifier. (Franczyk ¶ 44). Additionally, Franczyk discloses “generating, by a rendering engine in the server, a display parameter by parsing a corresponding global configuration file corresponding to the page identifier of the native page carried in the rendering instruction” (Franczyk ¶¶ 45, 50, Fig. 3) determine a content resolver based on the URL (i.e., the page identifier, Franczyk ¶ 45) by “parsing” the data store (i.e., a global configuration file)2 containing the content resolvers (Franczyk ¶ 45 and Fig. 3, Element 305), which is used to create (i.e., generating) a rendering of the webpage. (Franczyk ¶ 50). The rendering is a set of display parameters because it defines how to render the document. Finally, Franczyk discloses “sending the display parameter to the electronic device, wherein a number of controls are generated by a processor of the electronic device executing the display parameter, and wherein the controls are arranged in a layout and are combined to form and display the native page” (Franczyk ¶¶ 15, 18, 42) by generating a page containing content (Franczyk ¶ 42) and indicating that the content includes links (i.e., a control, Franczyk ¶ 18). The examiner notes that even if there is a single link, that is a “number” of links, where the number is one, within the broadest reasonable interpretation of the term. By displaying the page, it must be sent to the user device.

Regarding claim 15, it merely recites an electronic device for performing the method of claim 1. The electronic device comprises computer hardware and software modules for performing the various functions. Franczyk comprises computer hardware (Franczyk  ¶ 43) and software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 7 and 19, Franczyk discloses the limitations contained in parent claims 1 and 17 for the reasons discussed above. In addition, Franczyk discloses a method for generating a native application “wherein obtaining the native page by rendering the display parameter comprises: generating a plurality of controls with display effects corresponding to display positions by rendering the display parameter, wherein each of the plurality of controls comprises functional logic” (Franczyk ¶ 16) by disclosing that page includes a plurality of components such as “a clickable icon for downloading an identified content” and “a social media share button,” which comprise functional logic to perform the stated function. Further, Franczyk discloses “obtaining the native page according to the plurality of controls” (Franczyk ¶ 44) by obtaining the native page after a user clicks a link (i.e., according to the plurality of controls. Finally, Franczyk discloses “displaying the native page” (Franczyk ¶ 15) by displaying the page rendering.

Regarding claims 8 and 20, Franczyk discloses the limitations contained in parent claims 7 and 19 for the reasons discussed above. In addition, Franczyk discloses “wherein the display parameter comprises attribute information corresponding to the plurality of controls; the attribute information comprises logic and layout of the plurality of controls” (Franczyk ¶ 45) where each element includes positional information and a bundle of logic.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10-14, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Franczyk in view of Farncombe et al., US Publication 2016/0321218 (hereinafter Farncombe), as cited on the Notice of References Cited dated October 4, 2021.

Regarding claims 2 and 16, Franczyk discloses the limitations in parent claims 1 and 15 for the reasons discussed above. In addition, Franczyk discloses “wherein sending the rendering instruction to the server, and receiving the display parameter by parsing a global configuration file corresponding to the render instruction by the server comprise: … receiving the display parameter generated by parsing the corresponding global configuration file by the server” (Franczyk ¶ 15) by displaying the page rendering.
Franczyk does not appear to explicitly disclose “triggering the rendering engine in the server to parse the global configuration file corresponding to the page identifier carried by the rendering instruction after the rendering instruction is sent to the server.”
However, Farncombe discloses “triggering the rendering engine in the server to parse the global configuration file corresponding to the page identifier carried by the rendering instruction after the rendering instruction is sent to the server” (Farncombe ¶¶ 80-83) because sending the rendering instructions causes the correct parser to be selected and is thus, “after” the sending. 
Franczyk and Farncombe are analogous art because they are from the “same field of endeavor,” namely that of converting data to be “native” for a particular device. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Franczyk and Farncombe before him or her to modify the parsing step of Franczyk to include the triggering step of Farncombe.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Franczyk teaches the “base device” for generating a native page. Further, Farncombe teaches the “known technique” of triggering the parsing that is applicable to the base device of Franczyk. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 3 and 17, the combination of Franczyk and Farncombe discloses the limitations contained in parent claims 2 and 16 for the reasons discussed above. In addition, the combination of Franczyk and Farncombe discloses “wherein receiving the display parameter generated by the rendering engine in the server parsing the global configuration file corresponding to the page identifier of the native page carried in the rendering instruction comprises: receiving the display parameter generated by parsing the corresponding global configuration file based on a preset script framework by the server” (Farncombe ¶ 79) where a parser is based on a preset script framework in the form of computer code. Finally, the combination of Franczyk and Farncombe discloses “the display parameter comprising a command set” (Farncombe ¶ 98) by stating that the resulting display parameters may be in HTML and CSS, which are command sets.

Regarding claim 4, the combination of Franczyk and Farncombe discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Franczyk and Farncombe discloses “wherein the command set comprises a plurality of character strings; and each of the plurality of character strings represents a display style and a display position of a control” (Farncombe ¶ 98) where HTML and CSS comprise a plurality of character strings that represent display styles and positions of controls.

Regarding claim 5, the combination of Farncombe and Franczyk discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Farncombe and Franczyk discloses “wherein the command set comprises an image” (Farncombe ¶ 34) where the command set may comprise any of a series of image formats. Finally, the combination of Farncombe and Franczyk discloses “rendering the display parameter to obtain and display the native page comprises: placing the image in a corresponding position to obtain and display the native page” (Farncombe ¶ 61) by placing all components, including images, in their corresponding position output location. 

Regarding claim 10, Franczyk discloses the limitations in parent claim 9 for the reasons discussed above. In addition, Franczyk discloses “wherein generating the display parameter by parsing the corresponding global configuration file corresponding to the page identifier of the native page carried in the rendering instruction comprises: obtaining the global configuration file corresponding to the page identifier” (Franczyk ¶ 45) by obtaining the set of content resolvers from the data store and selecting the appropriate content resolver for the identified page.
Franczyk does not appear to explicitly disclose “generating the display parameter by parsing the corresponding global configuration file based on a preset script framework, wherein the display parameter comprises a command set.”
However, Farncombe discloses “generating the display parameter by parsing the corresponding global configuration file based on a preset script framework” (Farncombe ¶ 79) where a parser is based on a preset script framework in the form of computer code. Finally, Farncombe discloses “wherein the display parameter comprises a command set” (Farncombe ¶ 98) by stating that the resulting display parameters may be in HTML and CSS, which are command sets.
Franczyk and Farncombe are analogous art because they are from the “same field of endeavor,” namely that of converting data to be “native” for a particular device. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Franczyk and Farncombe before him or her to modify the generating step of Franczyk to include the preset script framework of Farncombe.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Franczyk teaches the “base device” for generating a native page. Further, Farncombe teaches the “known technique” of using a preset script framework that is applicable to the base device of Franczyk. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 11, the combination of Franczyk and Farncombe discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Franczyk and Farncombe discloses “the command set comprises a plurality of character strings; and each of the plurality of character strings represents a display style and a display position of a control” (Farncombe ¶ 98) where HTML and CSS comprise a plurality of character strings that represent display styles and positions of controls.

Regarding claim 12, the combination of Franczyk and Farncombe discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Franczyk and Farncombe discloses “wherein the server stores a plurality of global configuration files corresponding to a plurality of quick applications” (Farncombe ¶¶ 51, 79) where the system includes a plurality of parsers and indicating that the process is initiated by the user selecting an icon on his or her device, meaning that the triggering application was already installed on the device, making a quick application. Finally, the combination of Franczyk and Farncombe discloses “each of the plurality of global configuration files corresponds to the native page of one of the plurality of quick applications.” (Farncombe ¶ 59).

Regarding claim 13, the combination of Franczyk and Farncombe discloses the limitations contained in parent claim 12 for the reasons discussed above. In addition, the combination of Franczyk and Farncombe discloses “wherein each of the plurality of global configuration files is associated with the page identifier of the native page.” (Farncombe ¶ 17).

Regarding claim 14, the combination of Franczyk and Farncombe discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Franczyk and Farncombe discloses “wherein the display parameter comprises a plurality of control instructions configured to form a layout and logic of an entire native page” (Farncombe ¶23) where the process controls the look of the “entire application.”


Claims 6 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Franczyk in view of Farncombe, as applied to claims 3 and 17 above, in further view of Kuo, US Publication 2017/0046482 (hereinafter Kuo), as cited on the Notice of References Cited dated October 4, 2022.
	
Regarding claims 6 and 18, the combination of Franczyk and Farncombe discloses the limitations contained in parent claims 3 and 17 for the reasons discussed above. In addition, the combination of Franczyk and Farncombe discloses “wherein the obtaining the native page by rendering the display parameter comprises: obtaining target information in order by traversing and rendering the command set in the display parameter based on a preset rule” (Farncombe ¶¶ 80-83) by parsing the input and converting the command sets to the rendering language of the target system according to the preset rules of the parser and/or grammar. The target information is obtained in the order that the system produces it.
The combination of Franczyk and Farncombe is silent as to the order for which the information is drawn on the screen and, thus, does not appear to explicitly disclose “obtaining the native page by drawing the target information in an order of acquisition time and displaying the native page.”
However, Kuo discloses that it is well known in the art of image rendering to “draw the target information in an order of acquisition time and displaying the data.” (Kuo Abstract). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Kuo was combined with Farncombe and Franczyk, the ordering of Kuo would be used with the rendering of Farncombe and Franczyk. Therefore, the combination of Farncombe, Franczyk, and Kuo at least teaches and/or suggests the claimed limitation “obtaining the native page by drawing the target information in an order of acquisition time and displaying the native page,” rendering it obvious.
Franczyk, Farncombe, and Kuo are analogous art because they are from the “same field of endeavor,” namely that of rendering image data. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Franczyk, Farncombe, and Kuo before him or her to modify the rendering of Franczyk and Farncombe to include the rendering order of Kuo.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Franczyk and Farncombe teaches the “base device” for rendering native data. Further, Kuo teaches the “known technique” for drawings data in a particular order that is applicable to the base device of Franczyk and Farncombe. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the rendering must be done in some order and the order of Kuo is well-known and easy to implement.

Response to Arguments
Applicant’s request filed April 8, 2022, to hold the objections to claims 1-20 in abeyance (Remarks 8) have been noted.

Applicant’s arguments filed April 8, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. § 112(b) (Remarks 8-9) have been fully considered and are persuasive. The previous rejection of claims 1-20 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant’s arguments filed April 8, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 (Remarks 9-11) have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The plain and ordinary meaning of a file is an electronic block of stored information. (Classification Definitions Class 715, Data Processing: Presentation Processing of Document, Operator Interface Processing, and Screen Saver Display Processing; February 2011; USPTO.gov, Page 2). Thus, the data store of content resolvers is a file within the plain and ordinary meaning of the term.
        2 See n. 1, supra.